Citation Nr: 0014581	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  99-01 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a chronic skin disorder 
due to exposure to ionizing radiation in service.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active service from April 1942 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Sioux Falls, South Dakota, which denied 
service connection for chronic dermatitis/actinic keratosis 
as a result of exposure to ionizing radiation.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  The veteran's skin disability was not caused or worsened 
by his exposure to ionizing radiation during service.


CONCLUSION OF LAW

A chronic skin disability was not incurred in or aggravated 
as a result of exposure to ionizing radiation during active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.311 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for service 
connection for a chronic skin disability as a result of 
exposure to ionizing radiation within the meaning of 
38 U.S.C.A. § 5107(a).  The record contains a comment from a 
VA physician in June 1997 that actinic keratosis involving 
the hands and forearms as likely as not were related to the 
veteran's military experiences and probable radiation 
exposure while stationed in Hiroshima.  Additionally, a 
private physician opined in a June 1998 communication and 
elsewhere that the veteran had an extensive amount of damage 
to his skin and it "would be very logical" that this had come 
from his reported radiation exposure during World War II.  
These opinions clearly make for a plausible claim.  Also, the 
Board is satisfied that all available evidence necessary for 
an equitable disposition of the claim has been obtained.  The 
evidence includes communications from the Defense Special 
Weapons Agency pertaining to scientific dose reconstruction 
and a review of the evidence of record from a Chief Public 
Health and Environmental Hazards Officer of VA.

The United States Court of Appeals for Veterans Claims 
(Court) and the Federal Circuit Court have noted that there 
are three ways in which a veteran may establish service 
connection for disability which he or she believes is caused 
by ionizing radiation.  First, under the provisions of 
38 U.S.C.A. § 1112(c) (West 1991 & Supp. 1999) and 38 C.F.R. 
§ 3.309(d) (1999), a veteran who participated in onsite in 
testing involving the detonation of nuclear weapons, or who 
participated in the post World War II occupation or other 
duty in Hiroshima or Nagasaki, Japan, in 1945-1946, or was 
interned as a prisoner of war in Japan with opportunity for 
exposure to ionizing radiation, and can show he participated 
in a radiation-risk activity will be presumptively granted 
service connection for any of 15 different diseases.  Second, 
under 38 C.F.R. § 3.311, a veteran who meets certain 
specified conditions may be granted service connection for 
one of 24 disorders listed therein.  Third, where evidence is 
presented which traces causation of the claimed disability to 
a condition or event during service, direct service 
connection can be established under 38 U.S.C.A. §§ 1110, 1131 
and 38 C.F.R. § 3.303 (1999).  See Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994); McGuire v. West, 11 Vet. App. 
274 (1998).

Skin cancer is included in the list of radiogenic diseases, 
meaning it is a disease that may be induced by ionizing 
radiation, as defined by 38 C.F.R. § 3.311(b)(2).  In all 
claims in which it is established that a radiogenic disease 
first became manifest after service and was not manifested to 
a compensable degree within any applicable presumptive period 
as specified in Section 3.307 or Section 3.309, and it is 
contended the disease is a result of exposure to ionizing 
radiation in service, an assessment will be made as to the 
size and nature of the radiation dose or doses.  38 C.F.R. 
§ 3.311(a)(1).  In all claims involving radiation exposure 
from participation in atmospheric nuclear weapons test 
participation, as is the case here, this information will be 
requested from the appropriate office of the Department of 
Defense.  38 C.F.R. § 3.311(a)(2)(i).

When it is determined that a veteran was exposed to ionizing 
radiation as claimed, and the veteran subsequently develops 
skin cancer, which first became manifested five years or more 
after exposure, the claim, before its adjudication, shall be 
referred to the Undersecretary for Benefits for his or her 
consideration as to whether the disease resulted from 
exposure to ionizing radiation in service.  38 C.F.R. 
§ 3.311(b)(1) and (b)(5).

When a claim is forwarded for review by the Under Secretary 
for Benefits, he or she may request an advisory opinion from 
the Under Secretary for Health, but in any event, the claim 
shall be considered with reference to the following factors:  

(1)  The probable dose, in terms of dose type, rate and 
duration as a factor in inducing the disease, taking into 
account any known limitations in the dosimetry devices 
employed in its measurement or any methodologies employed in 
its estimation;

(2)  The relative sensitivity of the involved tissue to 
induction, by ionizing radiation, of the specific pathology;

(3)  The veteran's gender and pertinent family history;

(4)  The veteran's age at time of exposure;

(5)  The time-lapse between exposure and onset of the 
disease; and

(6)  The extent to which exposure to radiation, or other 
carcinogens, outside of service may have contributed to 
development of the disease.

38 C.F.R. § 3.311(c)(e).  If the Under Secretary for Benefits 
determines there is no reasonable possibility that the 
veteran's disease resulted from radiation exposure in 
service, the Under Secretary for Benefits shall so inform the 
regional office of jurisdiction in writing, setting forth the 
rationale for this conclusion.  38 C.F.R. § 3.311(c)(ii).

A review of the evidence in this case discloses that the 
veteran's service medical records were destroyed in a fire at 
the National Personnel Records Center in St. Louis in July 
1973.

The earliest record in which any skin disorder is shown is 
dated in November 1996, when the veteran was examined by P. 
E. Hoffsten, M.D.  It was indicated the veteran had a chronic 
dermatitis of the arms and face consistent with a past 
history of radiation exposure.  The physician reported he had 
seen the veteran "over many years time."  The diagnosis was 
radiation dermatitis.

The veteran was accorded a general medical examination by VA 
in June 1997.  He stated that during World War II, while 
working with a military police unit, he was in the first 
group that landed in Hiroshima after the atomic bomb 
explosion.  He indicated that he was stationed there for 
about 4 to 6 weeks.  He reported that during that time frame 
he checked ships, and did general work in the city helping 
keep order.  After returning from service to his regular job 
as a farmer, he indicated that as early as the mid and late 
1940's, he had severe problems with sun hypersensitivity 
reactions on the dorsal aspects of both forearms and hands.  
He indicated that while in Hiroshima he wore short-sleeved 
shirts the whole time.  He related that after returning to 
the United States and after discharge from service, he had to 
wear long-sleeved shirts because of a problem with sun 
hypersensitivity.  He claimed that over the years he had been 
having more and more problems with sores developing on the 
dorsal aspect of the hand and forearm. 

On review of systems, the skin was described as negative 
except as mentioned above, with no history of skin biopsy, 
abnormal pigmented lesions, or skin cancer.  He stated that 
he always wore a hat with a broad brim when out on a tractor 
or outside.  He claimed that at all times he wore a long-
sleeved shirt.  

Clinical examination showed the presence of extensive actinic 
keratoses and the pertinent assessment was made of extensive 
actinic keratoses, involving the skin surfaces on the dorsal 
aspect of the hands and forearms bilaterally.  It was 
indicated that, from the veteran's description, it "is as 
likely as not that these significant actinic lesions were 
related to his military experience and probable radiation 
exposure when stationed in Hiroshima."

In a September 1997 communication from the Nuclear Test 
Personnel Review, Electronics and Assistance Directorate of 
the Defense Special Weapons Agency, it was indicated that 
historical records confirmed that the veteran was a member of 
the American occupation forces in Japan following World War 
II.  It was indicated that while assigned to the 621st 
Military Police Escort Guard Company, he was present in the 
Hiroshima area from October 22 through December 11, 1945.

It was indicated that a scientific dose reconstruction 
entitled "Radiation Dose Reconstruction U.S. Occupation 
Forces in Hiroshima and Nagasaki, Japan, 1945-1946 " (DNA 
5512F), had determined the maximum possible radiation dose 
that might have been received by any individual who was at 
either Hiroshima or Nagasaki for the full duration of the 
American Occupation was available.  Using all possible "worst 
case" assumptions, the maximum possible dose any individual 
serviceman might have received from external radiation, 
inhalation, and ingestion was less than 1 rem.  It was stated 
this did not mean that any individual approached the death 
level of exposure.  Rather, it was stated it was probable 
that the great majority of servicemen assigned to the 
Hiroshima and Nagasaki Occupation Forces received no 
radiation exposure whatsoever, and the highest dose received 
by anyone was a few tens of millirem.

In a February 1998 memorandum, the Director of the VA's 
Compensation and Pension Service submitted the case for 
review to the VA's Under Secretary for Health.  Reference was 
made to the November 1996 statement from Dr. Hoffsten and to 
the communication from the Defense Special Weapons Agency.  
It was noted that at the time of exposure in 1945, the 
veteran was 26 years old.  It was indicated that his chronic 
dermatitis developed about 50 years later.

In a March 1998 memorandum, the Chief Public Health and 
Environmental Hazards Officer at VA conducted a radiation 
review.  It was indicated that the CIRRPC Science Panel 
Report Number 6, 1988, did not provide screening doses for 
dermatitis or actinic keratoses.  The individual stated that 
radiation dermatitis typically followed high dose exposures 
(for examples hundreds or thousands of rads) and referred to 
Mettler and Upton, Medical Effects of Ionizing Radiation, 2nd 
Edition, pages 216-221 and Moschella and Hurley, Dermatology, 
3rd Edition, 1992, pages 1861-1862.  The physician stated 
that actinic keratoses could develop in skin following 
chronic radiation dermatitis (Arnold et al., Andrews' 
Diseases of the Skin, 8th Edition, 1990, pages 42-43).  In 
view of the above, it was the opinion of the physician that 
it was "unlikely that the veteran's dermatitis or actinic 
keratoses can be attributed to exposure to ionizing radiation 
in service."

Based on the opinion from the Under Secretary for Health, the 
Director of VA's Compensation and Pension Service stated in 
March 1998 that following review of the evidence in its 
entirety, and the opinion from the Under Secretary, there was 
no reasonable possibility that the veteran's disability was a 
result of his exposure to ionizing radiation in service.

In a June 1998 statement, Dr. Hoffsten indicated that the 
veteran participated in radiation exposure in ground nuclear 
testing in 1945.  He stated that during that time the veteran 
received extensive exposure to the arms and face.  He 
reported that since that time the veteran had had multiple 
lesions removed from the arms and the face with several 
carcinomas resected.  In his opinion "very clearly, nuclear 
radiation is a cause for this type of a problem.  It is also 
a cause for the actinic damage to his skin.  The reason for 
this conclusion is simple textbook information that radiation 
exposure does cause skin damage and predispose to malignancy.  
[The veteran] has an extensive amount of damage to his skin 
and it would be very logical that this would come from the 
radiation exposure many years ago."

Subsequent evidence indicates that the veteran was seen by 
Dr. Hoffsten between 1985 and 1998.



Analysis.

A review of the file contains evidence for and against the 
claim.  The Board notes that while the VA staff physician 
commented in June 1997 that it was as likely as not that the 
veteran's actinic keratoses were related to his military 
experience and probable radiation exposure while stationed in 
Hiroshima, it does not appear the examiner was a board 
certified dermatologist.  Also, he did not cite any medical 
authority to support his opinion.

The record also includes statements from the veteran's 
treating physician who has opined that the veteran's 
extensive skin damage is attributable to his radiation 
exposure at Hiroshima in 1945.  However, it appears the 
physician did not first see the veteran until 1985, a time 
many years after the reported exposure.  The physician stated 
in his June 1998 communication that textbook information 
reflected that radiation exposure caused skin damage and 
predisposed one to malignancy.  However, the physician does 
not cite the textbook information and the opinion was not 
predicated upon a probable dose or the other factors which 
are enumerated at 38 C.F.R. § 3.311(e).

On the other hand, the March 1998 opinion from the Chief 
Public Health and Environmental Hazards Officer cites medical 
authorities to support the conclusion that there is no 
association between the amount of radiation exposure incurred 
by the veteran in service and increased risk of skin 
disability, to include skin cancer.  Additionally, the March 
1998 statement from the Director of the VA's Compensation and 
Pension Service reflected that the evidence was reviewed in 
its entirety and based on the level of ionizing radiation to 
which the veteran was exposed in service, the inservice 
radiation exposure did not play a material causal role in the 
development of any skin disability.  The decision of the 
Director of the Compensation and Pension Service and the 
Chief Public Health and Environmental Hazards Officer 
specifically considered the dose estimate for the veteran in 
the recent scientific studies and determined that it was 
unlikely that the veteran's skin disorder could be attributed 
to ionizing radiation in service.  

Upon careful consideration of the above-mentioned evidence, 
to include VA and private medical opinions, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for a chronic skin disability due to 
exposure to ionizing radiation in service.  In so holding, 
the Board notes that it has considered the medical opinion 
proffered by Dr. Hoffsten to support the claim, but finds 
this opinion less probative than that of the VA's Under 
Secretary for Health.  As noted above, the opinion of Dr. 
Hoffsten was not predicated upon a probable dose or the other 
facts which are set forth at 38 C.F.R. § 3.311(e).  
Therefore, the claim pursuant to 38 C.F.R. § 3.311 must be 
denied.


ORDER

Service connection for skin disability, to include chronic 
dermatitis and actinic keratosis, due to exposure to ionizing 
radiation is denied.



		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals




 

